Case 1:19-cv-00254-RJJ-PJG ECF No. 60, PageID.411 Filed 03/23/21 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION

WILLIAM JOHNSON, #235820,

                    Plaintiff,
                                                                      File no: 1:19-CV-254
v.
                                                                      HON. ROBERT J. JONKER
UNKNOWN RICCIARDI, et al.,

                    Defendants.
                                            /

                                   ORDER APPROVING MAGISTRATE'S
                                    REPORT AND RECOMMENDATION

          The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 12, 2021 (ECF No. 56).                                         The Report and

Recommendation was duly served on the parties. On February 23, 2021, Plaintiff was granted an

extension to March 19, 2021 to file objections. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

          ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 56) is approved and adopted as the opinion of the Court.

          IT IS FURTHER ORDERED that Defendant Russell’s1 Motion for Summary Judgment

(ECF No. 28) is GRANTED and the claims against her are dismissed.

          IT IS FURTHER ORDERED that Plaintiff is denied a certificate of appealability

          The Court discerns no good-faith basis for appeal of this Order.                                   See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:         March 23, 2021                                /s/ Robert J. Jonker
                                                            ROBERT J. JONKER
                                                            CHIEF UNITED STATES DISTRICT JUDGE


          1
           Defendant Russell’s surname has changed since the filing of the lawsuit. This Order reflects the surname as reflected on
the complaint.
